DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 13-20, in the reply filed on 1/14/2022 is acknowledged.  Claims 1-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.
Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinsel (US2003/0152789, hereinafter referred to as Sinsel ‘789).  Sinsel ‘789 discloses a composite coated flat-rolled steel strip comprising a steel strip as a substrate (reading upon the broadly claimed “an inorganic substrate” of instant claims 13 and 16) coated on one or both surfaces with a plurality of adherent thin-film layers of polymeric material comprising a first layer of an anhydride-modified polypropylene (an olefin polymer) that first contacts the strip, an intermediate layer of about 15-25wt% polybutylene and the balance polypropylene (olefin polymers), and an outer surface layer of about 5-10wt% of polybutylene and the balance polypropylene (olefin polymers); wherein after coating the polymeric layers onto the steel strip, the polymeric layers are subjected to a finishing process of heating the layers to a temperature exhibiting melt characteristics to help augment polymeric adhesion and chemical bonding of the first polymer layer with the substrate surface and the re-melting also augments the bonding strength between the polymer coating layers (Entire document, particularly Paragraphs 0024, 0036).  Thus, the polymeric layers subjected to the re-melting or finishing heating step as taught by Sinsel ‘789 read upon the broadly claimed “one or a plurality of thermally-modified polymer layers bonded to an inorganic substrate” given that the claims nor the specification define or limit the “thermally-modified” feature, wherein the first and intermediate layers of Sinsel ‘789 read upon the instantly claimed “one or a plurality of thermally-modified polymer layers…bonded to an inorganic substrate” of instant claim 13, the first thin-film layer of anhydride-modified polypropylene reads upon the instantly claimed “first thermally-modified polymer layer bonded to the inorganic substrate” of instant claim 14; the intermediate thin-film layer of polypropylene/polybutylene reads upon the instantly claimed “second thermally-modified polymer layer bonded to the first thermally-modified polymer layer” of instant claim . 
Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai (US2013/0192751).  Arai discloses a metal-resin composite comprising a metal (2-1) bonded to a thermoplastic resin (1-1), such as a cycloolefin polymer (COP) as utilized in the example summarized in Table 1 provided in sheet/film shape, wherein prior to bonding, the surface of the thermoplastic resin on at least the side of a bonding interface is subjected to a surface modification treatment for producing or increasing an oxygen functional group thereon thereby forming an oxide layer (4) on the thermoplastic resin (1-1) having a higher oxygen functional group content than the bulk thermoplastic resin, and then bonding the thermoplastic resin and metal to each other by applying pressure and heating through laser irradiation (Entire document, particularly Abstract; Fig. 1; Paragraphs 0033-0036 and 0046; Claim 1).  Arai also discloses an embodiment wherein the composite has a three-layer structure of metal (2-1), first thermoplastic resin (1-1) and second thermoplastic resin (1-1), in this order as shown in Fig. 13, and preferably each bonding surface is subjected to modification treatment prior to laser bonding; and further discloses that by combining the described laser bonding method, a complex having four or more layers can be formed according to the materials and thickness of the thermoplastic resin and the metal, wherein it is further possible to apply this embodiment to a ceramic or other thermoplastic by anticipating instant claims 13-20.
Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Funahashi (US2020/0386707).  Funahashi discloses a composite comprising a first member having a first bond-target surface made of COP bonded to a second member having a second bond-target surface made of metal (reading upon the claimed inorganic substrate of instant claims 13 and 16), wherein the first bond-target surface and the second bond-target surface are surface treated with water plasma and/or oxygen plasma at elevated temperature prior to directly bonding the bond-target surfaces together by heat and pressure, such that the first bond-target surface of COP is modified with a hydrophilic functional group, e.g. hydroxyl or carboxyl group, by being exposed to the plasma (reading upon the claimed “thermally-modified polymer layer”; Entire document, particularly Abstract; Figs. 3A-B and 8-9; Paragraphs 0014-0018, 0110-0111, and 0113; Examples).  Hence, Funahashi discloses a composite of thermally-modified polymer layer and inorganic substrate as recited in instant claims 13 and 16.
Claims 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asoh (US2021/0189569).  Asoh discloses an adhesion laminate of a treated polymer and an adherend such as a metal or ceramic substrate, wherein a polymer molded body, such as a polymer film, is surface treated with halogen oxide radicals, at normal temperature or with heating, to oxidize the polymer surface thereby providing oxygen functional groups thereon to improve adhesion of the polymer to the metal or other adherend allowing the surface-treated polymer and metal to be easily adhered to each other without a primer or adhesive under pressure and/or heat (Entire document, particularly Abstract; Paragraphs 0035-0037, 0055, 0075, 0083, 0088, 0092, 0117-0121, 0136-0137, and 0142-0143).  Hence, Asoh anticipates instant claims 13 and 16 with the surface-treated polymer reading upon the claimed thermally-modified polymer layer of instant claim 13 and the metal adhered reading upon the claimed inorganic substrate as recited in instant claims 13 and 16.  
With regards to instant claims 14 and 17-20, Asoh discloses that various combinations of polymer and adherends may be utilized to produce the adhesion laminate with one embodiment comprising a polymer layer may be sandwiched between two metal plates as adherends with an example utilizing a single altered polypropylene film (Example 5) and another example utilizing two altered polylactic acid film that are each adhered to an aluminum plate and then laminated together with the polymer surfaces facing each other and sandwiched between the aluminum plates such that one of the treated polymer films reads upon the claimed one or first thermally-modified polymer layer of instant claims 17 or 14, respectively, and the other treated polymer film reads upon the claimed polymer member in film shape of instant claims 17-18 or second thermally-modified polymer layer of instant claim 14, respectively, (Example 6); and given that Asoh discloses that the polymer to be treated is not particularly limited, with specific preference to polyolefins as disclosed in Paragraphs 0048-0051 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asoh.  The teachings of Asoh are discussed in detail above with regards to instant claims 13-14 and although Asoh discloses examples wherein two treated polymer films are attached to one another as summarized in Tables 23-26 and 29-32, as well as examples wherein a treated polymer film or a pair of treated polymer films are bonded between metal adherends as shown in Figs. 8-9, Asoh does not specifically disclose an embodiment wherein the adhesion laminate comprises three thermally-modified polymer layers as in instant claim 15.  However, given that Asoh clearly discloses that the adherends may be metal or another polymer, and that the polymers to be surface treated may be used in combination with other polymers (Paragraphs 0151-0158) with examples treating both adhering polymer surfaces, one having ordinary skill in the art would have been motivated to utilize any number of treated polymer film layers in the adhesion laminate and/or to substitute a treated polymer adherend for one of the metal adherends in adhesion laminate shown in Fig. 9 thereby providing a laminate comprising a metal adherend and first, second and third thermally-modified polymer layers as in instant claim 15 based upon the intended end use of the adhesion laminate taught by Asoh.  Hence, the claimed invention as recited in instant claim 15 would have been obvious over the teachings of Asoh given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 25, 2022